 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         CASE NO. 1:18-CR-00152-DAD-BAM

12                               Plaintiff,            APPLICATION AND ORDER FOR MONEY
                                                       JUDGMENT
13                         v.

14   MARTIN HERNANDEZ,

15                              Defendant.

16

17          On September 30, 2019, defendant Martin Hernandez entered a guilty plea to Count Ten – Wire

18 Fraud in violation of 18 U.S.C. § 1343 of the Indictment.

19          As part of his plea agreement with the United States, defendant Martin Hernandez agreed to

20 forfeit voluntarily and immediately up to $450,000, less any forfeited funds as a money judgment

21 pursuant to Fed. R. Crim. P. 32.2(b)(1). See Defendant Hernandez’s Plea Agreement ¶ II.F. Plaintiff

22 hereby applies for entry of a money judgment as follows:

23          1.     Pursuant to 18 U.S.C. § 981(a)(1)(C), 28 U.S.C. § 2461(c), and Fed. R. Crim. P.

24 32.2(b)(1), the Court shall impose a forfeiture money judgment against defendant Martin Hernandez in

25 the amount of $450,000.

26          2.     The above-referenced forfeiture money judgment is imposed based on defendant Martin

27 Hernandez’s conviction for violating 18 U.S.C. § 1343 (Count Ten). Said amount represents the total

28 amount of proceeds the defendant obtained, which the defendant agreed is subject to forfeiture based on

                                                       1
30
 1 the offense of conviction. Any funds applied towards such judgment shall be forfeited to the United

 2 States of America and disposed of as provided for by law.

 3          3.     Payment of the forfeiture money judgment should be made in the form of a cashier’s

 4 check made payable to the U.S. Marshals Service, and sent to the U.S. Attorney’s Office, Attn: Asset

 5 Forfeiture Unit, 2500 Tulare Street, Suite 4401, Fresno, CA 93721. Prior to the imposition of sentence,

 6 any funds delivered to the United States to satisfy the money judgment shall be seized and held by the

 7 U.S. Marshals Service, in its secure custody and control.

 8 Date: December 30, 2019                               McGREGOR W. SCOTT
                                                         United States Attorney
 9

10                                                       /s/ Vincente Tennerelli
                                                         VINCENTE TENNERELLI
11                                                       Assistant U.S. Attorney
12

13                                                 ORDER

14          For good cause shown, the Court hereby imposes a personal forfeiture money judgment against

15 defendant Martin Hernandez in the amount of $450,000. Any funds applied towards such judgment

16 shall be forfeited to the United States of America and disposed of as provided for by law. Prior to the

17 imposition of sentence, any funds delivered to the United States to satisfy the money judgment shall be

18 seized and held by the U.S. Marshals Service, in its secure custody and control.

19 IT IS SO ORDERED.

20
        Dated:    December 31, 2019
21                                                    UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28

                                                        2
30
